Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C INFORMATION Proxy Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission (only as permitted by Rule 14c-5(d)(2)) [X] Definitive Information Statement [ ] Definitive Additional Materials MORTLOCK VENTURES INC. (Name of Registrant as Specified in its Charter) WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. (Name of Person(s) Filing Information Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: 0 Total fee paid: 0 [ ] Fee paid previously with Preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing fee for which the offsetting fee was paid previously. Identify the previous filing by registration filing. Amount Previously Paid: Form, Schedule or Registration Statement No. Filing Party: Date Filed: December 4, 2006 MORTLOCK VENTURES INC. 320-1100 Melville Street Vancouver, BC V6E 4A6 Tel: 604-688-3931 Facsimile: 604-688-2921 NOTICE OF WRITTEN RESOLUTION OF SHAREHOLDERS OF RECORD ON DECEMBER 2, 2006 NOTICE IS HEREBY GIVEN that, on December 1, 2006, the management of M ORTLOCK V ENTURES I NC . , a Nevada corporation (the "Corporation"), solicited votes from a selected shareholder of record (Selected Shareholder) as of December 2, 2006, to consider and act upon: 1. The Directors' proposal to approve the forward split of the outstanding shares of the Corporations common stock on the basis of sixteen (16) shares for every one share outstanding (16 for 1) shares held. The Selected Shareholder, who holds 2,500,000 shares of the total 4,800,500 issued and outstanding shares, approved the above motion in a written resolution. However, the Corporations management does not intend to take any corporate action to enact this resolution until such time as it has fulfilled its obligations under the rules and regulations of the Securities and Exchange Commission. Therefore, management is sending this notice to you. Proxies are not being solicited as management has received sufficient votes to approve the above proposal. The approximate date on which this information statement is being mailed to security holders is December 5, 2006. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. By Order of the Board of Directors, /s/ WILLIAM TIMMINS William Timmins, Secretary, Treasurer and Principal Financial/Accounting Officer Vancouver, British Columbia December 4, 2006 INFORMATION STATEMENT REGARDING A CORPORATE ACTION APPROVED ON DECEMBER 2, 2006 Written Resolutions of the Shareholders This Information Statement is furnished in connection with a written resolution of a majority of the shareholders of the Corporation as of December 2, 2006. This Information Statement is being sent to shareholders of record as of December 2, 2006. The cost of distributing this Information Statement will be borne by the Corporation. All of the Corporations common stock is held directly in each beneficial shareholders name and no shares are held in the name of any banks or brokerage house. Therefore, the mailing of this Information Statement will be made directly to each shareholder. The mailing address of the Corporations business offices is 320-1100 Melville
